Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
DETAILED ACTION
Claims 2-21 are pending in the Claim Set 6-23-2021
Herein, claims 2-21 are for examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4-29-2021, 4-29-2021, 4-29-2021, 4-29-2021, 4-29-2021, 6-16-2021 and 9-26-2022 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites: The method of claim 2, wherein at least one of said polymer layers comprises a bioabsorbable polymer.
There is insufficient antecedent basis for this limitation: polymer layers, in the claim, because the phrase: polymer layers, has not been previously recited in claim 2.
Claim 4 is rejected as depending from a rejected claim.

Claim 5, 12, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites: The method of claim 2 comprising depositing 5 or more layers as follows:
a first polymer layer;
the first layer comprising said pharmaceutical agent comprising a first pharmaceutical agent;
a second polymer layer;
the second polymer layer comprising a second pharmaceutical agent; and a third polymer layer.
There is insufficient antecedent basis for this limitation: the first layer, in the claim, because the phrase: the first layer, has not been previously recited in the claim, since claim 5 only previously refers to ‘a first polymer layer’.
The remaining claims are rejected as depending from a rejected claim.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites: The method of claim 2 wherein said layers comprise alternate layers of
pharmaceutical agent, or pharmaceutical agent and polymer, and layers of polymer without pharmaceutical agent.
There is insufficient antecedent basis for this limitation: said layers, in the claim, because the phrase: said layer, has not been previously recited in the claim, since claim 2 only requires ‘at least one pharmaceutical layer.
Claim 10 is rejected as depending from a rejected claim.

Claim 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites: The method of claim 2, wherein said depositing of said at least one polymer layer comprises depositing polymer particles on said substrate by an RESS process.
There is insufficient antecedent basis for this limitation: said depositing of said at least one polymer layer, in the claim, because the phrase: said depositing of said at least one polymer layer, has not been previously recited in the claim.



Claim 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites: The method of claim 2, wherein the at least one polymer layer is deposited in dry powder form.
There is insufficient antecedent basis for this limitation: the at least one polymer layer, in the claim, because the phrase: the at least one polymer layer, has not been previously recited in the claim.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5, 12, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 is indefinite, because if ‘the first layer” is referring to the ‘first polymer layer’ then there are only three layers required by claim 5. Thus, it is unclear if claim 5 in reference to ‘5 or more layers’ requires unrecited layers, or, alternatively, if Applicant considers the ‘pharmaceutical agent’ to be layers. 
The remaining claims are rejected as depending from a rejected claim.
The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds.’ Clarification is required.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 is indefinite, because it is unclear if Applicant is implying that claim 2 requires multiple layers or if Applicant is only limiting embodiments where multiple layers are formed.
Claim 10 is rejected as depending from a rejected claim.
The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds.’
Clarification is required.

Claims 15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 15 and 17 recite in part: macrolide immunosuppressive (limus) drug.
However, not all macrolide immunosuppressive drugs are named as a limus.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 18 is rejected as depending from a rejected claim.

Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 10 recite the term ‘substantially’, used as ‘substantially modified’ and ‘substantially free’, respectively.
The term "substantially" is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Here, the term substantially in the claim renders the metes and bounds of the claim unclear, particularly as one cannot readily determine to what extent the pharmaceutical agent has been modified and free of a pharmaceutical agent, thus, the language of instant claims 2 and 10 fail to adequately delineate its ‘metes and bounds’.
The remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

Claims 2-4, 16, 17, 18, 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hossainy et al (USP 8753709, cited in IDS 4/29/2021) [Hossainy] in view of Cohen et al (Sintering Technique for the Preparation of Polymer Matrices for the Controlled Release of Macromolecules, Journal of Pharmaceutical Sciences 73(8): p.1034, 1984, cited in IDS 4/29/2021) [Cohen].
Regarding claims 2-4, 16, 17, 18, 20 and 21,

Hossainy teaches a method of depositing a coating on a substrate, comprising a substrate e.g., implantable medical device, comprising depositing a polymeric coating on the substrate, i.e., primer, and then depositing a crystalline powder of a drug or drugs by powder spraying a drug onto the surface of a coating layer on the stent, and then further forming a depositing a polymer comprising a polymer wrap by wrapping the substrate on top of the drug powder layer with a polymer, which can be a hydrophilic or hydrophobic polymer film or sheet, wherein a polymer layer(s) comprise PLA and PLGA (bioabsorbable polymers), and treating the polymer wrap with heating at a temperature sufficient to laminate the wrap, wherein the temperature is below the melting point of the drug, but above the glass transition temperature of the polymer wrap of the polymer, wherein the crystallinity of the drug or drugs is increased by maintaining the drug containing polymer coating above the polymer's glass transition temperature, but below the drug(s) melting point comprising diffusion of the drug(s) in through the coating comprising initiation and growth of drug crystallinities, (Abstract; Fig.1; col.2, lns.17-24; col.3, lns.33-60; col.6, lns.30-55; (col.7, lns.45-65), See entire document). Furthermore, Hossainy teaches that the drug is selected from paclitaxel (Taxol) and/or Rapamycin (a macrolide immunosuppressive drug also known in the art to be a member of the limus family) (Claim 4), wherein the method provides a crystallinity of a drug(s) at about 50%, about 60%, about 70%, about 75%, about 80%, about 90%, about 95%, about 99%, and about 100% (claim 5). Thus, one of ordinary skill in the art at the time of the invention would have recognized that sintering the coated substrate comprising a polymer, a powder drug layer without a polymer mixture thereof, and a polymer coating over the top of the crystalline drug powder layer providing a film on top of the drug powder layer comprises producing a polymer film adhered to a substrate under conditions that may not substantially modify the morphology of a drug (pharmaceutical agent) in accordance with the teachings of Hossainy having a reasonable expectation of success.
Hossainy does not explicitly teach that the sintering process of at least one polymer to produce a polymer film adhered to a substrate would not substantially modify a morphology of the drug.
However, Cohen cures the deficiency.
Cohen teaches a method which consists of mixing drug and polymer powders below the glass transition temperature of the polymer and compressing the mixture at a temperature above the glass transition point, wherein the macromolecule is not exposed to organic solvent during the fabrication process, wherein kinetic studies indicated that there is sustained release, and the bioactivity of macromolecules tested is unchanged throughout the sintering and release processes (Abstract; Cohen discloses sintering at 37 C, page 1034, left column; See entire document). It would be obvious to those skilled in the art that the teachings of Cohen demonstrates that the sintering temperature does not cause a change in bioactivity of the macromolecules tested. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the sintering method as taught by Hossainy wherein the temperature is below the melting point of the drug, but above the glass transition temperature of the polymer wrap of the polymer, wherein the drug maintains its crystallinity form, would  not substantially modify the morphology of the powder drug having a reasonable expectation of success in view of the atechings of Hossainy and Cohen, as a whole.
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of skill in the art at the time the claimed invention was made, as evidenced by the teachings of Hossainy and Cohen, as a whole.
Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hossainy et al (USP 8753709, cited in IDS 4/29/2021) [Hossainy] in view of Cohen et al (Sintering Technique for the Preparation of Polymer Matrices for the Controlled Release of Macromolecules, Journal of Pharmaceutical Sciences 73(8): p.1034, 1984, cited in IDS 4/29/2021) [Cohen] as applied to claim 2-4, 16, 17, 18, 20 and 21 above and further in view of Ragheb et al (USP 5873904, cited in IDS 4/29/2021) [Ragheb], Carbonell et al (USP 6736996, cited in IDS 4/29/2021) [Carbonell] and Falotico et al (US 20040236416, cited in IDS 4/29.2021) [Falotico]. 
Regarding claims 2-4, 16, 17, 18, 20 and 21, the teachings of Hossainy are described above.
Hossainy differs from the claims in that the document does not teach a method of depositing a coating comprising multiple layers, e.g., four, five or more polymer layers, comprising varied polymers and drugs on a substrate and using a RESS method to deposit the drug on the substrate.
However, Ragheb, Falotico and Carbonell, as a whole, cure the deficiencies.
Regarding claim 5-12, 
Ragheb teaches a multidrug coronary stent comprising a stent framework (e.g., a substarte) comprising at least 5 layers (See Fig. 1-2): a first polymer layer 16, a layer of the first pharmaceutical agent 18, a second polymer layer 24, a layer of the second pharmaceutical agent 22 and a third polymer layer 20 (col.12, lns.38-44 (Fig.1), col.14, lns.42-52 (Fig.2), col.15, lns.25-27) (claims 4-8, 10, 11, 24-27). Furthermore, Ragheb teaches the polymer can be a bioabsorbable polymer (col.13, line 28) (claims 3, 24), e.g., polylactide (col.13, lns.34-36);
the layers comprise alternating layers of a drug and a polymer wherein the drug layers are substantially free of a polymer and the polymer layers are substantially free of a drug (Fig 2). 
Thus, it would have been obvious to one of ordinary skill at the time of the invention to modify the method of depositing a coating on a substrate as taught by Hossainy, to further comprise depositing multiple layers on a substrate in view of the teachings of Ragheb. One skilled in the art at the time of the invention would have been motivated to do so in order to provide a pharmaceutical product having additional/alternating drug/polymer layers that would provide controlled delivery and varied release rates of one or more active materials over a short and longer terms which would facilitate the patient’s recovery comprising closure and restenosis of a blood vessel (col. 21, lns.8-28) in accordance with Hossainy, Cohen and Ragheb, as a whole.
Regarding claim 13-15,
Falotico teaches a stent comprising a stent framework, a first layer comprising rapamycin and a second layer comprising heparin (Fig. 8), thus disclosing a first layer comprising a first pharmaceutical agent and a second layer comprising a second pharmaceutical agent wherein the agents are selected from two different classes of pharmaceutical agents (claims 1 and 2). Further, Falotico teaches rapamycin can remain on the stent up to six months, thus, teaching a value falling within the claimed range of 120 days to about 180 days. Accordingly, it would have been well within the purview of one of ordinary skill in art to optimize the elution rates of different drugs, e.g., rapamycin and heparin, to provide a first pharmaceutical agent comprising an elution profile that is slower than the elution profile of the second pharmaceutical agent based on the distinct properties of the polymer film deposited over the powder drug to provide by a second pharmaceutical agent achieves 100% elution in about 5 days to about 20 days and the first pharmaceutical agent achieves 100% elution in about 120 days to about 180 days by following the guidance provided by the teachings of Falotico while having a reasonable expectation of success. Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ: See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Furthermore, the selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)]. MPEP2144.04 IV. C. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Moreover, the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to provide a method of depositing a coating on a substrate comprising two or more polymer layers and two or more crystalline powder drugs deposited on a substrate having a reasonable expectation of success in view of Hossainy, Cohen, Ragheb and Falotico, as a whole.
Regarding claim 19,
Carbonell discloses (col 7, lines 12-15) that RESS allows for narrow and controlled particle size distributions, thus producing a highly uniform deposition of the coating on substrates. It would have been obvious to one of ordinary skill to deposit the materials on the stent using RESS in order to ensure uniform deposition on the substrate, as taught by Cornell. 
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of skill in the art at the time the claimed invention was made, as evidenced by the teachings of Hossainy, Cohen, Ragheb, Falotico and Carbonell, as a whole.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 8852625 (herein ‘625). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the Instant Application would have been prima facie obvious to one of ordinary skill at the time of the invention in view of the ‘625 claims.
Instant claims are directed to a method for depositing a coating on a substrate, comprising the steps of: providing a substrate; depositing at least one polymer onto said substrate; depositing at least one pharmaceutical layer comprising a pharmaceutical agent onto said substrate without use of a solvent; and sintering said at least one polymer so as to produce a polymer film adhered to said substrate under conditions that do not substantially modify a morphology of said pharmaceutical agent, wherein said pharmaceutical agent comprises a morphology that is crystalline or sem1-crystalline, wherein a polymer layer(s) comprise PLA and PLGA (bioabsorbable polymers, wherein the at least one polymer and/or pharmaceutical layer is deposited in dry powder form and further comprising using a RESS of which allows for narrow and controlled particle size distributions, thus producing a highly uniform deposition of the coating on substrates. Similarly, ‘625 claims are directed to a method of depositing a coating on a substrate comprising a substrate, first layer comprising a first pharmaceutical agent, a second layer comprising a second pharmaceutical agent and d. one or more polymer layers thereby forming a coating, wherein said coating is sintered under conditions that do not substantially modify the morphology of said pharmaceutical agents, wherein said first and second pharmaceutical agents are crystalline or semi-crystalline, wherein said sintering comprises treating the coated stent framework with a compressed gas, compressed liquid, or super critical fluid tl1at is a non-solvent for both the polymer and pharmaceutical agents, i.e., RESS Method).
Since both Instant Claims and ‘625 claims are directed to common subject matter, the Instant Claims would have been prima facie obvious at the time of invention in view of the U.S. Patent No. 8852625 claims.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 9415142 (herein ‘142).
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the Instant Application would have been prima facie obvious to one of ordinary skill at the time of the invention in view of the ‘142 claims.
Instant claims are directed to a method for depositing a coating on a substrate, comprising the steps of: providing a substrate; depositing at least one polymer onto said substrate; depositing at least one pharmaceutical layer comprising a pharmaceutical agent onto said substrate without use of a solvent; and sintering said at least one polymer so as to produce a polymer film adhered to said substrate under conditions that do not substantially modify a morphology of said pharmaceutical agent, wherein said pharmaceutical agent comprises a morphology that is crystalline or sem1-crystalline, wherein a polymer layer(s) comprise PLA and PLGA (bioabsorbable polymers, wherein the at least one polymer and/or pharmaceutical layer is deposited in dry powder form and further comprising using a RESS of which allows for narrow and controlled particle size distributions, thus producing a highly uniform deposition of the coating on substrates. Similarly, ‘142 claims are directed to a method of depositing at least one polymer layer in dry powder form onto said substrate; depositing at least one pharmaceutical layer comprising a first pharmaceutical agent in dry powder form onto said substrate without use of a solvent; and sintering said at least one polymer layer so as to produce a polymer film fused and adhered to said substrate under conditions that do not substantially modify a morphology of said first pharmaceutical agent, wherein said first pharmaceutical agent comprises a morphology that is crystalline or semi-crystalline, wherein said depositing of said at least one polymer layer comprises depositing polymer particles on said substrate by an RESS process.
Since both Instant Claims and ‘142 claims are directed to common subject matter, the Instant Claims would have been prima facie obvious at the time of invention in view of the U.S. Patent No. 9415142 claims.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 9737645 (herein ‘645).
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the Instant Application would have been prima facie obvious to one of ordinary skill at the time of the invention in view of the ‘645 claims.
Instant claims are directed to a method for depositing a coating on a substrate, comprising the steps of: providing a substrate; depositing at least one polymer onto said substrate; depositing at least one pharmaceutical layer comprising a pharmaceutical agent onto said substrate without use of a solvent; and sintering said at least one polymer so as to produce a polymer film adhered to said substrate under conditions that do not substantially modify a morphology of said pharmaceutical agent, wherein said pharmaceutical agent comprises a morphology that is crystalline or sem1-crystalline, wherein a polymer layer(s) comprise PLA and PLGA (bioabsorbable polymers, wherein the at least one polymer and/or pharmaceutical layer is deposited in dry powder form and further comprising using a RESS of which allows for narrow and controlled particle size distributions, thus producing a highly uniform deposition of the coating on substrates. Similarly, ‘645 claims are directed to a method of depositing at least one polymer layer in dry powder form onto said substrate; depositing at least one pharmaceutical layer comprising a first pharmaceutical agent in dry powder form onto said substrate without use of a solvent; and sintering said at least one polymer layer so as to produce a polymer film fused and adhered to said substrate under conditions that do not substantially modify a morphology of said first pharmaceutical agent, wherein said first pharmaceutical agent comprises a morphology that is crystalline or semi-crystalline, wherein said depositing of said at least one polymer layer comprises depositing polymer particles on said substrate by an RESS process.
Since both Instant Claims and ‘645 claims are directed to common subject matter, the Instant Claims would have been prima facie obvious at the time of invention in view of the U.S. Patent No. 9737645 claims.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 11007307 (herein ‘307).
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the Instant Application would have been prima facie obvious to one of ordinary skill at the time of the invention in view of the ‘307 claims.
Instant claims are directed to a method for depositing a coating on a substrate, comprising the steps of: providing a substrate; depositing at least one polymer onto said substrate; depositing at least one pharmaceutical layer comprising a pharmaceutical agent onto said substrate without use of a solvent; and sintering said at least one polymer so as to produce a polymer film adhered to said substrate under conditions that do not substantially modify a morphology of said pharmaceutical agent, wherein said pharmaceutical agent comprises a morphology that is crystalline or sem1-crystalline; wherein further depositing 5 or more layers. Similarly, ‘307 claims are directed to a pharmaceutical product comprising a core (i.e., substrate), a coating deposited on said core, said coating comprising at least one pharmaceutical layer comprising a pharmaceutical agent having a morphology that is crystalline or semi-crystalline, and at least one polymer layer in dry powder form deposited on said at least one pharmaceutical layer, said at least one polymer layer comprising a sintered layer in which the morphology of said pharmaceutical agent in said coating has not been modified, wherein said coating comprises five or more layers. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide the pharmaceutical product as disclosed in the ‘645 claims in a method of providing the pharmaceutical product comprising coating a substrate as instantly claimed. 
Since both Instant Claims and ‘307 claims are directed to common subject matter, the Instant Claims would have been prima facie obvious at the time of invention in view of the U.S. Patent No. 11007307 claims.


Conclusions
No claim is allowed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler whose telephone number is (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, David Blanchard can be reached (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626